IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 95-50676
                        Summary Calendar



     MERCEDES FLORES,

                                          Plaintiff-Appellant,

          versus


     UNITED STATES OF AMERICA,

                                          Defendant-Appellee.




      Appeal from the United States District Court for the
                    Western District of Texas


                          April 5, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.*

PER CURIAM:

     Plaintiff-appellant in this suit sought damages against the

United States under 26 U.S.C. § 7433.    No other relief was sought.

The district court granted the motion to dismiss of defendant-

appellee the United States.      The only issue plaintiff raises on

appeal concerns the year 1988 and the return for that year.      We

affirm, essentially for the reasons stated in Part B of the

district court’s memorandum opinion and order.    We note that this


*
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
reasoning is equally applicable whether plaintiff’s claim relates

to “the innocent spouse defense” or the claim that plaintiff did

not sign or authorize the 1988 return.



                                                         AFFIRMED




                                2